Case 1:20-cv-03485-AJB Document 1-1 Filed 08/22/20 Page 1 of 3

EXHIBIT A

 

 
Case 1:20-cv-03485-AJB Document 1-1 Filed 08/22/20 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

 

EEOC Form 5 (501)
nh : i :
CHARGE OF DISCRIMINATION Charge Presented to: Agency(ies) Charge No(s):
This form is alfocted by the Priv of 1974. § P F
Satement si Poli one bet compling ti tm ™ x eg Ly) 0-3.2 19 ~o koF
and EEOC

i State or iecal Agency, if any ;
| Name (indicate Mr. Ms. Mrs.) Home Phone (incl. Area Cade) Date of Birth
| Mr. Ralph White _____| a | 12/08/1979
_ Street Address ae . City, State and ZIP Code

   
 
 

 

 

"Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
' That | believe Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

| Name No, Employees, Phone No. (include Area Code)
_ Process Equipment and Controls, LLC Members HR Manager Renee Gray
| 100+ (770) 680-7865

Owner/President Ryan Loew
(404) 488-1590

 

 

“Street Address City, State and ZIP Code —

 

 

 

 

 

 

i * * j 7 +
_ 10439 Old Atlanta Highway, Covington, GA30014 RECEMED—
| Name No. Employees, | Phone Nb. tidelud e
| Members
"Street Address - ~ City, State and ZiP Code _,
DISCRIMINATION BASED ON (Check appropriate box(es). BATES) DISCRI ACE
( Pamp } i Rares "PEORLAPDD
__RACE __COLOR __ SEX __RELIGION __NATIONALORIGIN. | aan EET +
: April 16, 2019 April 17, 2019

-X_RETALIATION __AGE _X_ DISABILITY __ OTHER | _____ continuine ACTION
' THE PARTICULARS ARE (if additional paper is needed, attached extra sheet(s)}:
| | On December 26, 2018, | started working at Process Equipment and Controls, LLC (“PEC”) as a welder.
i | Around April 4, 2019, | was promoted to a position as a foreman. !n that role, | managed other employees who
| performed the welding work. | have a disability. On April 15, 2019, at approximately 10:30 p.m. when | was
: working, | had a seizure (arising from my disability). | was taken via ambulance to the Emergency Room ("ER")
where | suffered a second seizure (arising from disability). While in the ER, | was treated with Atvian (a
| benzodiazepine) and Phenobarbital (a barbiturate). PEC Project Manager Mark Hartwell was present inthe ER
'when | had the second seizure and he saw me while | was hooked up to an IV drip. On April 16, 2019, at
| approximately 3:00 a.m., | was discharged from the ER. Later that morning, at approximately 9:30 a.m., | called
» PEC Owner/President Ryan Loew and requested an accommodation in the form of a few days off work to recover
from the seizures and effects of the medication | received in the ER. Mr. Loew denied my request and told me to
meet him at the office.

ll. During the meeting, Mr. Loew told me it was best to “cut ties" because “{I] had a seizure!” | was shocked
and upset. Mr. Loew then told me to take a drug test that day and to come back the next morning. | took a drug
test early that afternoon. When I returned to the office the next morning, Mr. Loew said he wanted to “cut ties.”

lll. | believe that | have been discriminated and retaliated against on the basis of disability and perceived |
disability in violation of the Americans with Disabilities Act of 1990 (as amended).
i want this charge filed with both the EEOC and the State or local Agency, , NOTARY - When necessary for State and Lacal Agancy
if any. | will advise the agencies if | change my address or phone number | Requirements
and | will cooperate fully with them in the processing of my charge in
accordance with their procedures,

 

 

 

 

 

 
 

Case 1:20-cv-03485-AJB Document 1-1 Filed 08/22/20 Page 3 of 3

 

| daciare under penalty of perjury that the above is true and | swear or affirm that | have read the above charge and that
correct. it Is true to the bast of my knowledge, information and bellof.
SIGNATURE OF COMPLANANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

D-AZ-G K ip (monih, day, year)

Date arging Party Signature

 

 

 

 
